

116 HR 1692 IH: Equal Access to Abortion Coverage in Health Insurance (EACH Woman) Act of 2019
U.S. House of Representatives
2019-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1692IN THE HOUSE OF REPRESENTATIVESMarch 12, 2019Ms. Lee of California (for herself, Mrs. Dingell, Ms. Johnson of Texas, Mr. Espaillat, Mr. Foster, Ms. Fudge, Mr. Gomez, Ms. Haaland, Mr. Hastings, Ms. Jayapal, Mrs. Beatty, Mr. Kennedy, Mr. Khanna, Mr. Krishnamoorthi, Ms. Kuster of New Hampshire, Mr. Larsen of Washington, Mrs. Lawrence, Mr. Levin of Michigan, Mr. Ted Lieu of California, Mrs. Lowey, Mrs. Carolyn B. Maloney of New York, Ms. Schakowsky, Ms. DeGette, Mr. Deutch, Mr. Smith of Washington, Mr. Green of Texas, Mr. Bera, Mr. Blumenauer, Ms. Bonamici, Mr. Carbajal, Mr. Case, Mr. Casten of Illinois, Ms. Judy Chu of California, Mr. Cicilline, Ms. Clark of Massachusetts, Mr. Cohen, Mr. Connolly, Mr. Crist, Ms. DeLauro, Ms. DelBene, Mr. DeSaulnier, Ms. McCollum, Mr. McNerney, Ms. Meng, Ms. Moore, Mr. Morelle, Mr. Moulton, Mr. Nadler, Mr. Neguse, Ms. Ocasio-Cortez, Ms. Omar, Mr. Payne, Ms. Pingree, Mr. Pocan, Ms. Pressley, Mr. Price of North Carolina, Mr. Rose of New York, Mr. Rouda, Mr. Sean Patrick Maloney of New York, Ms. Sánchez, Mr. Schiff, Mr. Serrano, Ms. Speier, Mr. Swalwell of California, Mr. Takano, Mr. Veasey, Mr. Tonko, Ms. Wasserman Schultz, Mrs. Watson Coleman, Mr. Welch, Ms. Wexton, Mr. Danny K. Davis of Illinois, Mr. Norcross, Ms. Barragán, Mr. Kilmer, Mr. Schneider, Mr. Cummings, Ms. Velázquez, Mr. Quigley, Mrs. Lee of Nevada, Mr. Delgado, Ms. Garcia of Texas, Ms. Blunt Rochester, Mr. Beyer, Mr. Aguilar, Mr. Cárdenas, Ms. Castor of Florida, Mr. Pallone, Mr. Gallego, Mr. Heck, Ms. Matsui, Miss Rice of New York, and Mrs. Torres of California) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo ensure affordable abortion coverage and care for every woman, and for other purposes.
	
 1.Short titleThis Act may be cited as the Equal Access to Abortion Coverage in Health Insurance (EACH Woman) Act of 2019. 2.FindingsCongress makes the following findings:
 (1)Affordable, comprehensive health insurance that includes coverage for a full range of pregnancy-related care, including abortion, is critical to the health of every person regardless of actual or perceived race, color, national origin, immigration status, sex (including sexual orientation, gender identity, pregnancy, childbirth, a medical condition relating to pregnancy or childbirth, or sex stereotyping), age, or disability status.
 (2)Neither a woman’s income level nor her type of insurance should prevent her from having access to a full range of pregnancy-related care, including abortion services.
 (3)No woman should have the decision to have, or not to have, an abortion made for her based on her ability or inability to afford the procedure.
 (4)Since 1976, the Federal Government has withheld funds for abortion coverage in most circumstances, affecting women of reproductive age in the United States who are insured through the Medicaid program, as well as women who receive insurance or care through other federal health plans and programs. Of women aged 15–44 enrolled in Medicaid in 2017, 55 percent lived in the 35 States and the District of Columbia that do not cover abortion, except in limited circumstances. This amounts to roughly 7.3 million women of reproductive age, including 3.1 million women living below the Federal poverty level. Women of color are disproportionately likely to be insured by the Medicaid program: Nationwide, 32 percent of Black women and 27 percent of Hispanic women aged 15–44 were enrolled in Medicaid in 2017, compared with 16 percent of White women.
 (5)Moreover, 26 States also prohibit abortion coverage in private insurance plans within or beyond health insurance marketplaces under the Patient Protection and Affordable Care Act.
 (6)Restrictions on abortion coverage interfere with a woman’s personal decision making, with her health and well-being, and with her constitutionally protected right to a safe and legal medical procedure.
 (7)Restrictions on abortion coverage have a disproportionate impact on low-income women, women of color, immigrant women, and young women. These women are already disadvantaged in their access to the resources, information, and services necessary to prevent an unintended pregnancy or to carry a healthy pregnancy to term.
			3.Abortion coverage and care regardless of income or source of insurance
			(a)Ensuring abortion coverage and care through the Federal Government in its role as an insurer,
 employer, or health care providerThe Federal Government shall— (1)ensure coverage for abortion care in public health insurance programs including Medicaid, Medicare, and the Children’s Health Insurance Program;
 (2)in its role as an employer or health plan sponsor, ensure coverage for abortion care for participants and beneficiaries; and
 (3)in its role as a provider of health services, ensure abortion care is made available to individuals who are eligible to receive services in its own facilities or in facilities with which it contracts to provide medical care.
				(b)Prohibiting restrictions on private insurance coverage of abortion care
 (1)Federal restrictionsThe Federal Government shall not prohibit, restrict, or otherwise inhibit insurance coverage of abortion care by State or local government or by private health plans.
 (2)State and local government restrictionsState and local governments shall not prohibit, restrict, or otherwise inhibit insurance coverage of abortion care by private health plans.
 4.Sense of CongressIt is the sense of the Congress that— (1)the Federal Government, acting in its capacity as an insurer, employer, or health care provider, should serve as a model for the Nation to ensure coverage of abortion care; and
 (2)moreover, restrictions on coverage of abortion care in the private insurance market must end. 5.Rule of constructionNothing in this Act shall be construed to have any effect on any Federal, State, or local law that includes more protections for abortion coverage or care than those set forth in this Act.
 6.SeverabilityIf any portion of this Act or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect the portions or applications of this Act which can be given effect without the invalid portion or application.
		